Citation Nr: 9931582	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-04 345 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for subluxating 
temporomandibular joint (TMJ) with resulting loss of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to May 
1973.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
he currently has subluxating TMJ with resultant loss of teeth 
and the claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
subluxating TMJ with resulting loss of teeth is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for subluxating TMJ with resulting loss 
of teeth.  The veteran claims that his mouth was wired shut 
for four to six months during his period of active service, 
that his teeth were loose when the wiring was removed, and 
that he had them removed by a private doctor soon after his 
military separation.  A veteran who submits a claim for VA 
benefits shall have the burden of offering sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 
1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps v. Gober 126 F.3d at 
1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).  Savage does not relieve a 
veteran of the burden of providing a medical nexus.  Voerth 
v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).

Service medical records reflect that the veteran was 
diagnosed in April 1972 with a chronic bilateral subluxating 
TMJ.  Military records dated January 1973 also indicate that 
the veteran had an "infection in [his] mouth (bottom teeth 
loose)."  However, there is no competent medical evidence 
that he currently has subluxating TMJ or any current 
manifestations thereof, including resulting loss of teeth.  
The January 1998 VA examiner did not diagnose subluxating TJM 
or current manifestations thereof, or indicate that tooth 
loss was a result of subluxating TMJ.  Although the record 
contains an April 1972 diagnosis of chronic bilateral 
subluxating TMJ, there is no competent medical evidence that 
subluxating TMJ has recurred at any time since the original 
diagnosis or that there is any loss of teeth as a result of 
subluxating TMJ.  Moreover, although the veteran contends 
that he currently suffers from subluxating TMJ, and his 
statements are presumed credible for purposes of this 
decision, he is a layperson with no medical training or 
expertise.  Thus, his statements standing alone do not 
constitute competent medical evidence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).

On the basis of the above analysis the veteran's claim for 
service connection for subluxating TMJ with resulting tooth 
loss must be denied as not well grounded.  The Board 
acknowledges that in his February 1998 Notice of Disagreement 
the veteran requested that medical records from Walter Reed 
Hospital be obtained.  However, these medical records are 
already associated with the claims file.  The Board is not 
aware of the existence of additional relevant evidence that 
could serve to well ground the veteran's claim.  As such, 
there is no further duty on the part of VA under 38 U.S.C.A 
§ 5103(a) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for subluxating TMJ with resulting loss of 
teeth is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

